ACCEPTED
                                                                                           01-15-00376-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      7/30/2015 9:26:52 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK



                                NO. 01-15-00376-CR
                                                                   FILED IN
                                                            1st COURT OF APPEALS
CHARLES EUGENE                            §      IN THE         HOUSTON, TEXAS
ROBERTSON                                 §                 7/30/2015 9:26:52 AM
                                          §                 CHRISTOPHER A. PRINE
VS.                                       §      FIRST COURT        Clerk
                                          §
STATE OF TEXAS                            §      OF APPEALS

      MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Charles Robertson, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

      1.      This case is on appeal from the 452nd Judicial District Court of

McCulloch County, Texas.

      2.      The case below was styled the STATE OF TEXAS vs. Charles Eugene

Robertson, and numbered 5931.

      3.      Appellant was convicted of assault/family violence with a previous

conviction.

      4.      Appellant was assessed a sentence of 10 years on February 17, 2015.

      5.      Notice of appeal was given on March 30, 2015.

      6.      The clerk's record was filed on April 6, 2015; the reporter's record was


MOTION TO EXTEND TIME FOR BRIEF                                          Page 1 of 3
filed on July 9, 2015.

       7.     The appellant’s brief is presently due on August 10, 2015.

       8.     Appellant requests an extension of time of thirty (30) days from August

10, 2015. This would result in a new deadline of September 7, 2015.

       9.     No extension to file the brief has been received in this cause.

       10.    Defendant is currently incarcerated.

       11.    Appellant relies on the following facts as good cause for the requested

extension:

       Appellant’s counsel has a brief due in the Eleventh Court of Appeals on

August 17, 2015 in a case that is quite lengthy and involves four different cause

numbers from the trial court.       Appellant’s counsel has already received two

extensions in that case and will not be seeking another. Additionally, Appellant has

discovery responses due in approximately five (5) civil cases during the week of

August 3, 2015. Appellant therefore requests this extension to provide additional

time to file the brief.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant’s Brief, and for such other

and further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        The Haynes Law Firm, P.C.


MOTION TO EXTEND TIME FOR BRIEF                                           Page 2 of 3
                                       309 N. Fisk
                                       Brownwood, Texas 76801
                                       Tel: (325) 646-2821
                                       Fax: (325) 643-3105

                                       By:
                                         Michael L. Smith
                                         State Bar No. 24072349
                                         E-Mail: msmith@haynesfirm.com
                                         Attorney for Appellant

                         CERTIFICATE OF SERVICE

      This is to certify that on July 30, 2015, a true and correct copy of the above
and foregoing document was served on the District Attorney's Office, McCulloch
County, Texas, by e-service or fax.


                                       Michael L. Smith
STATE OF TEXAS                           §
                                         §
COUNTY OF BROWN                          §

                                VERIFICATION

      "I am the attorney for the appellant in the above numbered and entitled
      cause. I have read the foregoing Motion To Extend Time to File
      Appellant's Brief and swear that all of the allegations of fact contained
      therein are true and correct."


                                       Michael L. Smith




MOTION TO EXTEND TIME FOR BRIEF                                         Page 3 of 3